

116 S4381 IS: Coronavirus Assistance for American Families Act
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4381IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Cassidy (for himself, Mr. Daines, Mr. Romney, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide supplementary 2020 recovery rebates to eligible individuals.1.Short titleThis Act may be cited as the Coronavirus Assistance for American Families Act.2.Supplementary 2020 recovery rebates for individuals(a)In generalSubchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section:6428A.Supplementary 2020 Recovery Rebates for individuals(a)In generalIn addition to the credit allowed under section 6428, in the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the sum of—(1)$1,000 ($2,000 in the case of eligible individuals filing a joint return), plus(2)an amount equal to the product of $1,000 multiplied by the number of dependents (as defined in section 152(a)) of the taxpayer.(b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1.(c)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (e)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s adjusted gross income as exceeds—(1)$150,000 in the case of a joint return,(2)$112,500 in the case of a head of household, and(3)$75,000 in the case of a taxpayer not described in paragraph (1) or (2).(d)Eligible individualFor purposes of this section, the term eligible individual means any individual other than—(1)any nonresident alien individual,(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and(3)an estate or trust.(e)Coordination with advance refunds of credit(1)In generalThe amount of credit which would (but for this paragraph) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (f). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1).(2)Joint returnsIn the case of a refund or credit made or allowed under subsection (f) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return.(f)Advance refunds and credits(1)In generalSubject to paragraph (5), each individual who was an eligible individual for such individual’s first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year.(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (e) and this subsection) had applied to such taxable year.(3)Timing and manner of payments(A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2020.(B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to any account to which the payee authorized, on or after January 1, 2018, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code).(C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph. (4)No interestNo interest shall be allowed on any overpayment attributable to this section.(5)Alternate taxable yearIn the case of an individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary may—(A)apply such paragraph by substituting 2018 for 2019, and(B)if the individual has not filed a tax return for such individual’s first taxable year beginning in 2018, use information with respect to such individual for calendar year 2019 provided in—(i)Form SSA–1099, Social Security Benefit Statement, or(ii)Form RRB–1099, Social Security Equivalent Benefit Statement.(6)Notice to taxpayerNot later than 15 days after the date on which the Secretary distributed any payment to an eligible taxpayer pursuant to this subsection, notice shall be sent by mail to such taxpayer's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment.(g)Identification number requirement(1)In generalIn the case of any taxpayer who does not include the valid identification number of such taxpayer on the return of tax for the taxable year, subsection (a)(1) shall be applied by substituting $0 for $1,000.(2)Joint returnsIn the case of a joint return—(A)if the valid identification number of only 1 spouse is included on the return of tax for the taxable year—(i)subsection (a)(1) shall be applied by substituting $1,000 for $2,000, and(ii)subsection (c)(1) shall be applied by substituting $75,000 for $150,000, or(B)if the valid identification number of neither spouse is included on the return of tax for the taxable year, subsection (a)(1) shall be applied by substituting $0 for $2,000.(3)DependentA dependent of a taxpayer shall not be taken into account under subsection (a)(2) unless—(A)the taxpayer includes the valid identification number of such taxpayer (or, in the case of a joint return, the valid identification number of at least 1 spouse) on the return of tax for the taxable year, and(B)the valid identification number of such dependent is included on the return of tax for the taxable year.(4)Valid identification number(A)In generalFor purposes of this subsection, the term valid identification number means a social security number (as such term is defined in section 24(h)(7)).(B)Adoption taxpayer identification numberFor purposes of paragraph (3)(B), in the case of a dependent who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such dependent.(5)Special rule for members of the Armed ForcesParagraph (2) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and the valid identification number of at least 1 spouse is included on the return of tax for the taxable year.(6)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission. (h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple credits or rebates to a taxpayer..(b)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 6428 and inserting 6428, and 6428A.(c)Treatment of possessionsRules similar to the rules of subsection (c) of section 2201 of the CARES Act (Public Law 116–136) shall apply for purposes of this section.(d)Exception from reduction or offsetAny credit or refund allowed or made to any individual by reason of section 6428A of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (c) of this section shall not be—(1)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code, (2)subject to reduction or offset pursuant to subsection (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or (3)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection.(e)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information regarding the availability of the credit and rebate allowed under section 6428A of the Internal Revenue Code of 1986 (as added by this section), including information with respect to individuals who may not have filed a tax return for taxable year 2018 or 2019.(f)Conforming amendments(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “6428,”.(2)The table of sections for subchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following:Sec. 6428A. Supplementary 2020 Recovery Rebates for individuals..